DETAILED ACTION
	This action is pursuant to claims filed on January 19, 2021. Claims 1-20 are pending. A final action on the merits of claims 1-20 is as follows. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites “comprises and actigraphy sensor” which should be – comprises an actigraphy sensor--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over published US Patent Application 2011/0021937 to Hugh, et al. (hereinafter "Hugh") in view of US Patent Application 2009/0054737 to Magar et al. (hereinafter "Magar").

Hugh fails to disclose that the circuitry microcontroller further includes a private key or precomputed digest and the patch includes a copy of the key or digest, where the microcontroller is configured to perform self-authentication by comparing the private key or digest to the copy with a challenge that uses a code hashed with the key/digest. 
Magar teaches an electronic circuitry for self-authentication purposes ([0042]-[0043]). Specifically, Magar teaches that a microcontroller may be incorporated in a patch ([0041]: a patch-ASIC chip that comprises various components including a processor and a memory element and a host interface which communicates with a base-ASIC chip of a host device for self-authentication ([0042]-[0043]) which is used to exchange an encryption scheme using shared keys/a code hashed with a private key with a base-ASIC chip of the host device ([0081]: list of host devices including a medical instrument for monitoring physiological signals) during self-authentication when the patch and the host device are in close proximity ([0042]-[0043]). Magar explains that the encryption system is useful for managing authentication between the patch to the host device for security purposes, increase link reliability, and further preventing a third-party from obtaining information from the patch and/or the host device ([0153], [0269]). Given these teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the same authentication system to the removable sensor patch and a monitoring device/host device of Hughs (Hugh, Fig. 2, 30), for the same advantages of self-authentication when the sensor patch and the monitor device are 
Further regarding independent claim 11, Hugh also discloses an electrode patch (20) with a pair of ECG electrodes (S1, S2; see also S3) exposed on a contact surface (Fig. 2; para. [0050]) of each end of an elongated strip of material (backing 22). A non-conductive receptacle (24) is adhered to an outward-facing surface of the strip (Fig. 2; see also Fig. 4) and comprises a plurality of electrical pads (26). A circuit (the necessary wiring/traces) connects the electrodes (S1-S3) to the electrical contact pads (26). Hugh fails to explicitly teach that this connection is a circuit trace; however, printed circuit traces and wiring were well known in the art at the time as suitable for such a connection. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select one of these known limited options (printed circuit traces or insulated wiring) as the necessary electrically conductive connection between the electrodes and the monitor electrical contact pads (26), as predictable results would ensue.
Regarding claims 2-5 and 12-15, Hugh further discloses the circuitry (e.g., Fig. 12b) includes an actigraphy sensor (M) to sample actigraphy data (para. [0064]) and generate interrupt signals on free fall events (para. [0064] discloses detecting fall events and pausing or marking the corresponding ECG stream). The orientation of the housing is also determined based on the actigraphy data. Because the housing can only be oriented one way in the clip (para. [0052]), the orientation of the user is also necessarily the orientation of the housing (see para. [0064]). The 
Regarding claims 9 and 19, Hugh further discloses a speaker that outputs feedback to a wearer (para. [0101] discusses providing audio instructions).
Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hugh in view of Magar, further in view of published US Patent Application 2007/0208232 to Kovacs (hereinafter "Kovacs"). 
Regarding claims 6, 7, 16, and 17, Hugh and Magar disclose the recited features as discussed above with respect to claims 1 and 11. Hugh suggests collecting other data from the patient (a motion signal, para. [0064]), but does not explicitly teach collecting this data via an external device with an expansion port, or other specific sensors. Kovacs teaches another biosignal monitoring system (Figs. 1, 2A, 2B, 8) with a variety of sensors (generally 50a and 50b that includes 45 and 46; see para. [0003], [0040]-[0045]). The off-chip sensors (50b, 45, 46) require an expansion port to interface with the circuitry (Figs. 2A, 2B, and 8; compare these off-chip sensors to the on-chip sensors 50a that do not need an expansion port). The external device sensors can include at least a temperature sensor and a pulse oximeter (SpO2; see para. [0040]). Including these sensors with an ECG system (see para. [0003]) has known advantages such as providing more comprehensive and robust health analysis. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the additional external devices (sensors) with the associate expansion port of Kovacs on the device of Hugh (as modified by Magar) for the same predictable results and advantages.
.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hugh in view of Magar, further in view of published US Patent Application 2008/0139953 to Baker, et al. (hereinafter "Baker").
Hugh and Magar disclose the recited features as discussed above with respect to claims 1 and 11. Hugh further discloses a memory (216) configured to draw power from a battery (230; Fig. 12a), but the reference appears to teach that the battery is in the housing and not on the patch. Baker discloses a similar monitoring device (Fig. 1) with a removable monitor (102) attached to a non-conductive receptacle (104) on an electrode patch (110). A battery (204) powers the monitor. Baker teaches that the battery (power source 515) can be located on the patch (under cover 107; Figs. 2 and Fig. 5) or equivalently, can be located inside the monitor (Fig. 6; para. [0075]). Given this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the internal .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 18 of U.S. Patent No. 9,655,538. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to an obvious change in scope. The allowed claims do not specify using a code hashed with the key/digest, but that is part of the definition of cryptographic authentication with a private key, as specified in the allowed claims. 

Response to Arguments
Applicant’s Remarks filed on January 19, 2021 is acknowledged.
Applicant’s amendment of claims 2-4, 7, 9-14, 16, 17 and 19 overcome the rejection under 35 U.S.C. 112(b).
Applicant’s amendment of claims 3-4, 7, 13-14 and 17 overcome the rejection under 35 U.S.C. 112(d). 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-5, 9, 11-15 and 19 under 35 U.S.C. 103 as being unpatentable over Hugh in view of Cordero have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon US Patent Application 2009/0054737).
Furthermore, Applicant’s arguments are solely directed towards the secondary references failure to cure the above-noted deficiency of independent claim 1 or 11. Given this lack of additional arguments against these rejections, each of the rejections under 35 U.S.C. 103(a) are tenable.
Applicant’s argument that the amendment of independent claims 1 and 11 now render the double patenting rejection moot without specific arguments is unpersuasive. Therefore, the examiner maintains the double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        3/15/2021